[Cite as State v. Jackson, 2022-Ohio-187.]

                                 COURT OF APPEALS OF OHIO

                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA

STATE OF OHIO,                                     :

                 Plaintiff-Appellant,              :
                                                                        No. 110462
                 v.                                :

ERIC JACKSON,                                     :

                 Defendant-Appellee.               :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: January 27, 2022


          Criminal Appeal from the Cuyahoga County Court of Common Pleas
                              Case No. CR-20-653761-A


                                             Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Brandon A. Piteo, Assistant Prosecuting
                 Attorney, for appellant.

                 Cullen Sweeney, Cuyahoga County Public Defender, and
                 Jonathan Sidney, Assistant Public Defender, for appellee.


EMANUELLA D. GROVES, J.:

                 Plaintiff-appellant, the state of Ohio (“the state”), appeals from the trial

court’s April 2021 judgment granting the motion to suppress of defendant-appellee,

Eric Jackson (“Jackson”). For the reasons set forth below, we affirm.
                   Procedural History and Factual History

             In December 2020, a grand jury returned a three-count indictment

against Jackson, charging him with one count each of having weapons while under

disability, carrying a concealed weapon, and improperly handling firearms in a

motor vehicle.    Each of the three counts contained a forfeiture of a weapon

specification. In March 2021, Jackson filed a motion to suppress, which the state

opposed. On April 14, 2021, the trial court held a suppression hearing.

             The evidence from the suppression hearing established that the subject

incident occurred in October 2020, in the city of Garfield Heights. Garfield Heights

Police Officer David Simia (“Officer Simia”) was the state’s sole witness at the

hearing. Officer Simia was wearing a body camera at all relevant times, and the

recording from the camera was admitted into evidence. Officer Simia’s testimony

and the body-camera recording simultaneously demonstrate the following.

             On the night in question, at approximately 8:30 p.m., dispatch for the

Garfield Heights Police Department broadcasted that a caller informed dispatch that

shots had been fired in the city. Officer Simia was in the area where the shots were

reportedly fired and started looking for the suspected vehicle.

             Officer Simia testified that the dispatch described the suspects as two

African-American males, “possibly teenagers,” one of whom was wearing a gray

“hoodie” or jacket, and in a dark-colored sedan, “possibly” an Infiniti. A review of

the body-camera recording demonstrates that the vehicle was described as an

Infiniti, as opposed to “possibly” an Infiniti, a point Officer Simia conceded on cross-
examination at the suppression hearing.           The body-camera recording also

demonstrated that dispatch broadcasted that the passenger was wearing a grey Nike

jacket.

             Officer Simia testified that other police officers broadcasted that they

had seen a vehicle, specifically, “a dark auto,” matching the description. A few

minutes later, Officer Simia broadcasted that he had seen a “dark-colored Kia” with

two black males and the passenger had a gray “hoodie”; the vehicle had passed

behind Officer Simia’s cruiser.

             At the suppression hearing, Officer Simia testified that the Kia had been

missing a front license plate. He also testified that, although it was “hard to tell”

how fast the car was being driven, it went “very quickly,” “dart[ing]” across an

intersection. According to Officer Simia, the driver of the car “seemed in a rush.”

             Officer Simia testified that after he had initially seen the Kia, he briefly

lost sight of it, but a few minutes later, he saw the vehicle backed into a residential

driveway. Only one person, later identified as Jackson, was in the vehicle seated in

the driver’s seat. The vehicle did not have a front license plate, and Jackson was

wearing a white or light gray “hoodie.”         Officer Simia testified that he was

“reasonably certain” the car in the driveway was the same car he had seen a few

minutes before.

             The body-camera recording shows that as Officer Simia approached the

vehicle, he requested that Jackson put his hands up; Jackson complied. Officer
Simia informed Jackson that there was a shooting in the area, and Jackson

responded, “It wasn’t me,” and told Officer Simia that he lived at the house.

              Officer Simia asked Jackson for identification, to which Jackson

reiterated that he lived at the house. Jackson appeared to be annoyed by the request,

asking Officer Simia, “Why would I just pull in someone’s driveway?” Officer Simia

responded, “Can you just not be a pain and cooperate with me?” Jackson said that

he had identification and he would get it for the officer. The body-camera recording

shows that approximately 45 seconds after Officer Simia approached Jackson, a

second police officer had arrived on the scene and was standing by the front

passenger door shining a flashlight into Jackson’s vehicle.

             By that time, Jackson had his cell phone out and was making a call. As

Jackson was getting his identification, Officer Simia asked him if he had something

he should not have in the vehicle and asked why he was “freaking out.” Jackson

responded that he was “freaking out” “because you’re pulling up on me in my

driveway.” The officer told Jackson he “pulled up on him” because his vehicle

matched the description of the vehicle from which shots had reportedly been fired.

              Seconds later, Jackson’s mother is heard on his cell phone; Jackson

asked her to come outside. Jackson then told Officer Simia he could talk to the

“people who stay here.” Officer Simia told Jackson, “I want to talk to you,” to which

Jackson responded, “You don’t have to talk to me because I’m about to go in the

house.” Officer Simia told Jackson, “Yes, you do,” meaning yes, you do have to talk
to me. The officer asked, “Why are you making this more difficult than it has to be?”

Officer Simia then told Jackson that he was being polite to him.

                Jackson then produced his identification, read the address on the

identification, and asked the officer, “Can you tell me what that [the address on the

garage] says please?” Officer Simia responded, “Why are you being such a smart ass

and why are your hands soaking wet?” Jackson responded, “Because I stay here,”

apparently referring to the officer’s question about why he was being a “smart ass.”

Officer Simia then asked Jackson, “Your hands are soaking wet because you stay

here?” Jackson explained, “I’m nervous because you guys pulled up ten deep on

me,” which was an apparent reference to the number of police officers surrounding

Jackson’s car. The recording demonstrates that Jackson was annoyed by the

intrusion, and Officer Simia told him, “There’s no arguing with you if you’re going

to act like that.”

                Seconds later, Officer Simia can be heard relaying to dispatch

Jackson’s information from his identification, and as Officer Simia is

communicating with dispatch, Jackson attempted to put his car key in the ignition;

Officer Simia told him, “Stop. Don’t put the key in the ignition.” By this time,

Jackson’s mother had come outside, and Jackson attempted to talk with her. Officer

Simia told Jackson, “We’re just talking to you, relax.” Jackson responded that the

police were “tripping,” and Officer Simia told him that he was “[f]reaking out.”

Jackson said the police were making him nervous. Officer Simia then told Jackson

that he had explained to him what was happening and unless he was having trouble
with his memory, he needed “to just shut up and listen,” and that he was “making it

way harder than it needs to be.”

              Jackson then said, “Okay, you’re right. That’s my I.D. right there,

that’s my mom right there.” The body-camera recording shows that both Jackson

and Officer Simia were agitated — Jackson, ostensibly for the intrusion and Officer

Simia, seemingly for Jackson’s lack of cooperation. Jackson reiterated that he was

just coming home, and Officer Simia responded that he would not have known that

unless he asked questions because he was not “f****** Ms. Cleo.”1

              The encounter simmered down momentarily, with Jackson again

explaining that he was coming from his grandmother’s house, and Officer Simia

explaining that there was a report of shots fired from a dark sedan with a black male

wearing a gray “hoodie” and he saw Jackson’s car “cross over the boulevard.” Officer

Simia asked Jackson if he had “anything” in the vehicle, and Jackson responded,

“No.”

              Officer Simia then saw an open container of alcohol in a cup holder in

the driver’s door. Officer Simia asked Jackson, “Is that what you’re freaking out

about?” Jackson reiterated that it was the police presence that had made him

nervous. Officer Simia then opened Jackson’s driver-side door, which caused

Jackson to again get agitated. Officer Simia explained that he had opened the door

because Jackson had an open container. At which point, Jackson protested, “But


     1 Officer Simia’s comment about not being “Ms. Cleo” apparently was a reference to
a television personality who was a spokesperson for a telephone psychic service and went
by the stage name “Ms. Cleo.”
I’m parked in my driveway. You’re tripping opening my car door. I’m not doing

anything wrong.” Officer Simia told Jackson, “I can have you step out of the car for

any reason I want.”

              Jackson then said he would step out of the car, and Officer Simia told

Jackson that his partner would pat him down. Before Jackson stepped out of the

car, he again attempted to put the key in the ignition, and the officers told him not

to do so. Although Jackson had initially said he would get out of the vehicle, he was

reluctant, and the officers ordered him out.

              Jackson’s mother, who had been standing outside on the porch,

finally asked what was happening. Officer Simia told her, “I just asked him if he’d

step out real quick, he’s got alcohol in the car, and I’m just trying to talk to him.”

Officer Simia left the vehicle to go to the porch to talk to Jackson’s mother while the

other officers on the scene searched Jackson and his vehicle. Officer Simia told

Jackson’s mother that her son consented to the search.

              While Officer Simia was talking to Jackson’s mother, the other officers

handcuffed Jackson, and his mother asked why her son was being handcuffed. As

he was talking to her, Officer Simia learned that there was a gun in the vehicle; he

cited the open container and the gun as the reason for Jackson being handcuffed; he

repeated that reason several times during his conversation with the mother.

              When the mother challenged the officers, Officer Simia said the police

were not “picking on” Jackson, but he was “freaking out and soaking wet nervous.”

Jackson’s mother stated that she would be nervous too because “nowadays that’s all
that’s happening, black people being killed by cops.” Officer Simia disagreed with

her assessment, and when he returned to the vehicle, where the other officers were

standing, he complained that the mother branded him as a racist and stated he could

not “deal with this anymore.”

               After Officer Simia’s conversation with Jackson’s mother, he learned

that marijuana was also found in the vehicle after it was searched.            At the

suppression hearing, Officer Simia testified that he smelled marijuana shortly after

approaching the vehicle. His testimony was vague on when the police discovered

the open container, testifying that “at some point” it was discovered. Officer Simia

admitted at the suppression hearing that Jackson was neither asked nor consented

to the search of his person or vehicle. Officer Simia also admitted that his report did

not reference Jackson’s alleged intoxication, no field sobriety tests were

administered, and Jackson’s vehicle was not towed. Jackson was not cited for any

traffic violation.

                In his suppression motion, Jackson contended that the evidence in

this case was obtained as the result of an unlawful search and seizure, in

contravention of the Fourth and Fourteenth Amendment to the United States

Constitution and Article I, Section 14, of the Ohio Constitution. Specifically, Jackson

maintained that, based on the totality of the circumstances, the police did not

possess reasonable, articulable suspicion that he was involved in the reported

nearby shooting. Jackson further contended that the automobile exception was
inapplicable because the police searched his vehicle without probable cause that a

crime was committed.

               Following the hearing, the court issued its judgment granting

Jackson’s motion. The trial court’s judgment reads in its entirety as follows:

      After reviewing the bodycam and the testimony of Officer Simia, the
      court finds that the officer did not possess sufficient reasonable,
      articulable suspicion to perform an investigative stop on the
      Defendant. Therefore, Defendant’s Motion to Suppress is granted.

              The state now appeals and presents the following sole assignment of

error for our review:

                              Assignment of Error

      The trial court erred in granting defendant-appellee’s motion to
      suppress.

                                Law and Analysis

               In the sole assignment of error, the state argues the trial court erred

when it granted Jackson’s motion to suppress.

              This court reviews a trial court’s ruling on a motion to suppress under

a mixed standard of review.

      “In a motion to suppress, the trial court assumes the role of trier of fact
      and is in the best position to resolve questions of fact and evaluate
      witness credibility.” State v. Curry, 95 Ohio App.3d 93, 96, 641 N.E.2d
      1172 (8th Dist.1994). The reviewing court must accept the trial court’s
      findings of fact in ruling on a motion to suppress if the findings are
      supported by competent, credible evidence. State v. Burnside, 100
      Ohio St.3d 152, 2003-Ohio-5372, 797 N.E.2d 71, ¶ 8. With respect to
      the trial court’s conclusion of law, the reviewing court applies a de novo
      standard of review and decides whether the facts satisfy the applicable
      legal standard. Id., citing State v. McNamara, 124 Ohio App.3d 706,
      707 N.E.2d 539 (4th Dist.1997).
State v. Miller, 8th Dist. Cuyahoga No. 106946, 2018-Ohio-4898, ¶ 22.

                In a suppression hearing, the evaluation of the evidence and the

credibility of witnesses are issues for the trier of fact. State v. Mills, 62 Ohio St.3d

357, 366, 582 N.E.2d 972 (1992); State v. Bryson, 142 Ohio App.3d 397, 401, 755

N.E.2d 964 (8th Dist.2001). The trial court assumes the role of trier of fact and, as

such, is in the best position to evaluate the credibility of witnesses and resolve

questions of fact. State v. Klein, 73 Ohio App.3d 486, 488, 597 N.E.2d 1141 (4th

Dist.1991).

                Therefore, appellate courts should give great deference to the

judgment of the trier of fact. Ornelas v. United States, 517 U.S. 690, 116 S.Ct. 1657,

134 L.Ed.2d 911 (1996); State v. George, 45 Ohio St.3d 325, 544 N.E.2d 640 (1989).

Accordingly, we are bound to accept the trial court’s findings of fact if they are

supported by competent, credible evidence. Klein at id.; State v. Armstrong, 103

Ohio App.3d 416, 420, 659 N.E.2d 844 (9th Dist.1995). However, the reviewing

court must independently determine as a matter of law, without deference to the

trial court’s conclusion, whether the trial court’s decision meets the appropriate legal

standard.     State v. Claytor, 85 Ohio App.3d 623, 627, 620 N.E.2d 906 (4th

Dist.1993).

                The Fourth Amendment of the United States Constitution and Article

I, Section 14, of the Ohio Constitution guarantee “the right of people to be secure in

their persons, houses, papers, and effects, against unreasonable searches and

seizures.” However, these guarantees are not implicated with every police-citizen
contact. California v. Hodari D., 499 U.S. 621, 625-625, 111 S.Ct. 1547, 113 L.Ed.2d

690 (1991); State v. Retherford, 93 Ohio App.3d 586, 639 N.E.2d 498 (2d Dist.

1994). Instead, the individual rights are balanced against the type and extent of the

intrusion and the other interests involved, such as crime prevention. Hodari D. at

627.

              In balancing these interests, the United States Supreme Court has

developed three categories of police-citizen contact. Florida v. Royer, 460 U.S. 491,

497-501, 103 S.Ct. 1319, 75 L.Ed.2d 229 (1982). These categories are not intended

to be used in a bright-line fashion. As stated in Terry v. Ohio, 392 U.S. 1, 88 S.Ct.

1868, 20 L.Ed.2d 889 (1968):

       street encounters between citizens and police officers are incredibly
       rich in diversity. They range from wholly friendly exchanges of
       pleasantries or mutually useful information to hostile confrontations of
       armed men involving arrests, or injuries, or loss of life. Moreover,
       hostile confrontations are not all of a piece. Some begin in a friendly
       enough manner, only to take a different turn upon the injection of some
       unexpected element into the conversation. Encounters are initiated by
       police for a wide variety of purposes, some are wholly unrelated to the
       desire to prosecute for crime.

Id. at 13. Police-citizen encounters are to be judged according to the totality of

circumstances. State v. Williams, 2d Dist. Montgomery No. 15682, 1996 Ohio App.

LEXIS 5896 (Dec. 13, 1996).

              The first category of police-citizen contact is a consensual encounter.

The Supreme Court created this category in Florida v. Bostick, 501 U.S. 429, 111

S.Ct. 2382, 115 L.Ed.2d 389 (1991). In a consensual encounter, police practices such

as approaching a person in a public place, engaging the person in conversation,
requesting information, examining one’s identification, and requesting to search a

person’s belongings are permissible, and Fourth Amendment guarantees are not

implicated in such encounters. This category of encounters, like other categories,

are judged according to the totality of the circumstances. These encounters remain

consensual as long as the police officer, by physical force or show of authority, has

not restrained the person’s liberty such that a reasonable person would not feel free

to walk away. United States v. Mendenhall, 446 U.S. 544, 554, 100 S.Ct. 1870, 64

L.Ed.2d 497 (1980).

              An encounter may also be consensual even when the encounter takes

place on private property. State v. Williams, 51 Ohio St.3d 58, 61, 554 N.E.2d 108

(1990). For example, it has been held that no Fourth Amendment search occurs

when a police officer enters private property and restricts his or her movements to

those areas generally made accessible to visitors, such as driveways, walkways, or

similar passages. State v. Lungs, 2d Dist. Montgomery No. 22704, 2008-Ohio-

4928, at ¶ 20, citing United States v. Reed, 733 F.2d 492, 501 (8th Cir.1984), and 3

Wayne R. LaFave, Search and Seizure, Section 2.3, at 322-323 (1st Ed.1978). “The

Fourth Amendment ‘protects people, not places,’ and ‘[w]hat a person knowingly

exposes to the public, even in his own home or office, is not the subject of Fourth

Amendment protection.’” Lungs at id., quoting Katz v. United States, 389 U.S. 347,

351, 88 S.Ct. 507, 19 L.Ed.2d 576 (1967).

              In Mendenhall, the United States Supreme Court listed several factors

that indicate that an encounter is no longer consensual and, correspondingly, that
Fourth Amendment guarantees are implicated. These factors include the following:

the threatening presence of several officers, the officers’ wearing of a uniform, the

display of a weapon, the physical touching of the person, the use of language or tone

of voice indicating that compliance with the officers’ requests are compelled, and the

contact occurring in a nonpublic place. Id. at 554.

                The second category of a police-citizen encounter is a “Terry2 stop,”

otherwise known as an investigatory detention. Under a Terry stop, a police officer,

upon reasonable suspicion, can perform an investigatory detention that is limited in

duration and purpose. Reasonable suspicion was vaguely defined as something

more than an inchoate or unparticularized suspicion or “hunch,” but less than the

level of suspicion required for probable cause. Id. at 27.

                The third and final category of police-citizen contact is the arrest. An

individual is found to have been arrested when the following elements are present:

(1) there was an intent to arrest; (2) under real or pretended authority; (3)

accompanied by an actual or constructive seizure or detention; and (4) that is so

understood by the person arrested. State v. Darrah, 64 Ohio St.2d 22, 26, 412

N.E.2d 1328 (1980). The Fourth Amendment guarantees are implicated when the

above test has been met. Such a seizure is valid under Fourth Amendment standards

only if the arresting officer had probable cause to believe that the person committed




     2   A “Terry stop” was memorialized in Terry v. Ohio, 392 U.S. 1, 88 S.Ct. 1868, 20
L.Ed.2d 889 (1968).
a crime or was about to commit a crime. State v. Dingess, 10th Dist. Franklin No.

01AP-1232, 2002-Ohio-2775, ¶ 9.

              As to warrantless search of vehicles, under the automobile exception,

police officers may conduct a warrantless search of a lawfully stopped automobile if

they have probable cause to believe that the vehicle contains contraband. United

States v. Ross, 456 U.S. 798, 799, 102 S.Ct. 2157, 72 L.Ed.2d 572 (1982), citing

Carroll v. United States, 267 U.S. 132, 45 S.Ct. 280, 69 L.Ed. 543 (1925).

               We now consider the events in this case based on the above-

mentioned jurisprudence.

               In this matter, the state contends that Officer Simia’s initial

encounter with Jackson was consensual up until the first time Jackson attempted to

put his key in the ignition. The state also contends that the officer “first observed

the extremely strong odor of marijuana by ‘plain smell’ when he initially approached

the vehicle, barely entering Jackson’s property to do so.” State’s brief, page ten.

               Upon careful review of the body camera, we disagree with both state’s

contentions. As it relates to the state’s contention that the encounter was

consensual, we find that the body-camera recording demonstrates that the

encounter was neither friendly nor consensual.               Rather, Officer Simia

authoritatively approached Jackson, ordering him to put his hands up and show his

hands. For his part, Jackson was incredulous from the beginning as to why Officer

Simia was approaching him and informed the officer that he lived at the home.
               From the outset, when Officer Simia told Jackson that he was

investigating a shooting, Jackson immediately denied any involvement in or

knowledge of a shooting, telling Officer Simia that he had just arrived home. Officer

Simia sensed Jackson’s incredulous demeanor, and asked Jackson, “Can you not be

a pain and just cooperate with me?” When Officer Simia asked Jackson for his

identification, Jackson protested, reiterating that he lived at the home. Officer Simia

asked Jackson if he had “something in the vehicle he was not supposed to have” and

asked why he was “freaking out.” Jackson responded because the police “pulled up

on” him in the manner they did.

               Further evidence demonstrates that the encounter was not

consensual. Specifically, after Jackson had asked his mother to come out of the

house, Jackson told Officer Simia that he could talk to the people who lived in the

house, indicating that Jackson did not wish to talk to the police anymore.

Importantly, Jackson told Officer Simia as much — telling him he was going in the

house. Officer Simia told Jackson he had to talk to him. All of the above mentioned,

indicia of lack of consent, occurred prior to Jackson’s attempt to put his key in the

ignition, which the state now contends was the point when the encounter stopped

being consensual.

               Critically, at the point when Jackson first attempted to put the key in

the ignition, no contraband had been found. Theoretically, or assuming arguendo,

that the encounter was consensual, Jackson would have been free to go prior to that

juncture. Again, theoretically, if Officer Simia had smelled marijuana upon
approaching the vehicle, arguably, that would have changed the nature of the

encounter at that moment.

               Here, the attendant threatening presence of several officers, along

with the show of authority through Officer Simia’s tone of voice, clearly indicated to

Jackson that compliance was compelled. Under these circumstances, Jackson or

another similarly situated individual, would not have believed they were free to walk

away.

               We likewise reject the state’s second contention regarding the smell

of marijuana. As previously mentioned, Officer Simia testified that he immediately

smelled marijuana upon approaching Jackson’s vehicle. However, the body-camera

recording belies that contention as well. Specifically, Officer Simia never told

Jackson that the smell of marijuana was emanating from the vehicle. Instead,

Officer Simia twice asked Jackson if he had “anything” he should not have had in his

possession, and Officer Simia did not tell Jackson that he smelled the odor of

marijuana or other illicit substance.

               Further, Officer Simia repeatedly told Jackson’s mother that Jackson

was being arrested for the open container and the gun never mentioning anything

about the smell of marijuana. On this evidence, we are not persuaded by the state’s

contention that the smell of marijuana justified the continued detention. As a result,

we find that the encounter was not consensual.
               Having found that the encounter between Jackson and the police was

not consensual, we now consider whether the encounter was a permissible Terry

investigative detention.

               Regarding the initial encounter, based on the investigation of shots

fired, Officer Simia testified at the hearing that he had approached Jackson’s vehicle

because the “vehicle and the driver matched the description that we were provided.”

As previously noted, the trial court disagreed, finding that Officer Simia “did not

possess sufficient reasonable, articulable suspicion to perform an investigative

stop.” Upon our de novo review, we find that the trial court’s conclusion meets the

appropriate legal standard.

               At this juncture, it is worth restating that reasonable suspicion is

something more than an inchoate or unparticularized suspicion or “hunch.” Terry,

392 U.S. 1, at 27, 88 S.Ct. 1868, 20 L.Ed.2d 889. The documentary evidence in this

case contradicts Officer Simia’s contention that Jackson matched the described

suspect and that his vehicle matched the suspect vehicle.

               In this matter, the dispatch broadcast was that the vehicle was a black

Infiniti. However, Jackson’s vehicle was a Kia. Judicial notice is taken that the

Infiniti and the Kia are vehicles of completely different ilk. The dispatch broadcast

also stated that there were two individuals in the vehicle, “possibly teenagers,” and

the passenger was wearing a grey Nike jacket. When Officer Simia approached

Jackson sitting behind the wheel of a Kia, Jackson was alone in the vehicle, and
sitting in the driver’s seat. Jackson was wearing a Polo-brand “hoodie,” not the Nike

branded “hoodie” relayed in the broadcast.

               In addition, it is without question that Jackson did not match the

“possible teenager” description relayed by dispatch. Jackson told Officer Simia and

subsequently provided identification that he was 30 years old. Indeed, Jackson does

not present as a teenager in the body-camera recording. Further, Officer Simia’s

apparent reliance on the fact that Jackson’s vehicle was missing a front license plate

as justification for the stop was also misplaced. Our review of the body-camera

recording reveals that the dispatch broadcast never provided information relative to

missing front license plate in its description of the vehicle. Of note, in April 2020,

lawmakers passed H.B. 62 requiring only one license plate to be displayed on motor

vehicles including passenger vehicles. Since July 1, 2020, a front license plate is no

longer required in Ohio. Thus, even if dispatch had broadcasted information about

a missing license plate, that would not have been a justification for a stop that took

place in October 2020.

               With respect to Jackson being “nervous and sweaty,” the trial court

addressed that observation, finding Jackson’s on-scene explanation credible.

Specifically, the court noted that Jackson’s nervousness and sweatiness were not

legitimate reasons for his detention, because “Black men are killed a lot for doing

nothing but sitting in a car.” Here, we are reminded that the trial court assumes the

role of trier of fact and, as such, is in the best position to evaluate the credibility of
witnesses and resolve questions of fact. Klein, 73 Ohio App.3d at 488, 597 N.E.2d

1141.

               Finally, even if we were to find that the police had reasonable

suspicion for the initial encounter, we find the prolonged detention of Jackson

problematic. The state contends that the open container of alcohol justified the

continued detention. But the record demonstrates that the alcohol was discovered

after the point at which the state concedes Jackson was seized, specifically, after he

first attempted to put the key in the ignition.

               Moreover, the state’s contention that the gun was found in “plain

view,” is not borne out by the record. Rather, the record demonstrates that the gun

was found after Jackson was removed from the vehicle and the vehicle searched.

Regarding the search of the vehicle, because we find the initial detention (or the

continued detention of Jackson) was not lawful, the automobile exception to the

general rule against warrantless searches was not applicable here.

               In light of the foregoing, we agree with the trial court’s finding that

Officer Simia “did not possess sufficient reasonable, articulable suspicion to perform

an investigative stop.” Decisively, nothing in the record indicates that the police

encounter with Jackson was consensual. Further, the investigative detention of

Jackson was not supported by a reasonable, articulable suspicion. Neither did the

automobile exception to the general prohibition against warrantless searches apply

in this case. As such, the trial court properly granted Jackson’s motion to suppress.

              Accordingly, we overrule the state’s sole assignment of error.
              Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule

27 of the Rules of Appellate Procedure.



EMANUELLA D. GROVES, JUDGE

MARY EILEEN KILBANE, P.J., and
LISA B. FORBES, J., CONCUR